    Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 15




                                                                                            )
                                                                                            '
                                                                                            )

                           (.
                            '
                            /
                            N>
                             l.
                              !
                              :%
                               -
                               .
                               1t
                                j
                                .J
                                 )'
                                  It
                                   F
                                   .'
                                    !.tI1ItQ
                                    L         1
                                              -
                                           .; k
                                              ..)
                                                eèf
                                                  .N '
                                                  '  )-()j.
                                                          1                                 l(        .,.t
                                                                                                         ? &.j'.                     ,A
                                                                                                                                                  p/ ,
                                                                                                                                                     -
                                                                                                                                                     '
                                                                                                                                                     -
                                                                                            )
                                                                                            )


              ('-IkI$'1lN .
                          4 l.('
                               (')51l'I-.4lN I'11.
                                                 h'-I'1-IIê
                                                          -l7
                                                            'Il()N F ('
                                                                      hltf1'1-IIF11 ItFl.l.
                                                                      .                   N.11I.11
                                                                                                 -
                                                                                                 .1-
                                                                                                   .I-17
                                                                                                       )('-l-Rf.)N I(-,51E.#î.N 5




                  t-t?i
                      ./(.
                         --
                          $-
                           k',
                             t
                             .-
                              ?iç?/t
                                   '
   18 U.S.C.q
            .j
             x1343at1(12
  1L#U.S.C.jt.
             i$1344 arl(ï2                                                Bank fraud

  18 U.S.C.j 1349                                                         Conspiracy/attem ptto comm Itwlre fraud/bank fraud




SEE ATTACHED AFFIDAVIT.




                      (-'
                        oI)1i1,tled ontheattached slleklt.




                                                                                                                              15k
                                                                                                                                /
                                                                                                                                t
                                                                                                                                qkt
                                                                                                                                  i
                                                                                                                                  !k:
                                                                                                                                    E
                                                                                                                                    5
                                                                                                                                    tI
                                                                                                                                     -.F
                                                                                                                                       1
                                                                                                                                       51
                                                                                                                                        h ,...C
                                                                                                                                        ,..
                                                                                                                                        .     .t::pn...1t
                                                                                                                                                        :h1,...1
                                                                                                                                                         1-      1
                                                                                                                                                               ...:
                                                                                                                                                                 ..
                                                                                                                                                                  .;
                                                                                                                                                                   k
                                                                                                                                                                   .
                                                                                                                                                                   .:
                                                                                                                                                                    . 1
                                                                                                                                                                      E5
                                                                                                                                                                     .. k
                                                                                                                                                                        -4
                                                                                                                                                                        . .:2
                                                                                                                                                                            )1....... ...
                                                                                                                                                                           ..
                                                                                                                                                                            .
                                                                                                                                        /:?'4'??/t.t/tîzllllkvr?l?:/?/-//f?

Attested to by theApplicantinaccordanceyvitlltherequirelnelltsofFed.lt-crinl-1.
                                                                              3-4.1by

l
r
:,                >-h..
 -t-- -..---...,...   ,
                      i
                      -
                      ,
                      .
                      '
                      d!
                       5
                       ik
                        q
                        i
                        $
                        k=  ......-.,.
                                     ..
                                                       t         r
                                                                 ?#
                                                                  --.
                                         ......... ...........-.,..
                                        ,..
                                       -.                           -..                                                                                                                         (
                                                                                                                                              .   /i/akt''
                                                                                                                                                         sa' ??ftture
City and stale-
              .                                                                                   l
                                                                                                  b-
                                                                                                   i
                                                                                                   Iop.:
                                                                                                       ..
                                                                                                        P
                                                                                                        .....p
                                                                                                  , , .....   1
                                                                                                              (
                                                                                                              .r
                                                                                                               ..
                                                                                                               -'
                                                                                                                .,
                                                                                                                 .:-l
                                                                                                                  .:
                                                                                                                   :-h
                                                                                                                     .(
                                                                                                                      ,2
                                                                                                                      ...I
                                                                                                                         h
                                                                                                                         k
                                                                                                                         /1l
                                                                                                                           . .1
                                                                                                                              .-
                                                                                                                               1        t
                                                                                                                               iujt'.l.k:
                                                                                                                                        ....#
                                                                                                                             ...... ........ .. .--.!
                                                                                                                                            ...-U   71it . d
                                                                                                                                                       ..e ...
                                                                                                                                                          .....  ..- t
                                                                                                                                                             ,.--S   #t-.##-.
                                                                                                                                                                            M      #qi
                                                                                                                                                                            ........  .....t
                                                                                                                                                                                     .s    ..f    J.I
                                                                                                                                                                                             wt.v..
                                                                                                                                                                                               ..   .2
                                                                                                                                                                                                     .k.i
                                                                                                                                                                                                      .l  :jI
                                                                                                                                                                                                        .,..,
                                                                                                                                                                                                            j
                                                                                                                                                                                                            (1
                                                                                                                                                                                                             i
                                                                                                                                                                                                             !pp
                                                                                                                                                                                                               y;
                                                                                                                                                                                                                '
                                                                                                                                                                                                                (
                                                                                                                                                                                                                y
                                                                                                                                                                                                                ..
                                                                                                                                           rl?//t?
                                                                                                                                                 t/llatnet:
                                                                                                                                                          ??l
                                                                                                                                                            t.
                                                                                                                                                             /Iitle                                        i
                                                                                                                                                                                                           :'
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 15




                                           AFFIDA VIT

         1,Sarah Conlon,being Grstduly sw orn,hereby depose and state asfollows:

                       INTR O DU CTIO N A ND A G ENT BA CK G R O UN D

                lm ake this A ftsdavit in supportof a crim inalcom plaintcharging C IN DI ELLIS

  DENTON (ûVDENTON''orbûDefendanf'),withwirefraud,bank fraud,and attemptandconspiracy
  to commitwirefraud and bank fraud,in violationof l8 U.S.C.jj l343,1344,1349,and 2,from
  on oraboutJune 1,2020,to atleaston oraboutSeptem ber30,2020,in the Southern Districtof

  Florida,and elsewhere(thetû-l-argetOffenses'').
                Defendanthasparticipated in a conspiracy and schem e to obtain by fraud m illions

  Of dollars in forgivable loans through the Paycheck Protection Program (t1PPP'') and other
  governmentprogram s. Defendantcom m itted the TargetO ffensesw ith a person now cooperating

  with the investigation (IICHS 2'')and others. Defendantobtained a fraudulentPPP loan forher
  own company,Emerald Jade Solutions,Inc.(ûçEmerald Jade''),with CHS 2 providing falsified
  docum entsand subm itting the application on D efendant'sbehalfin exchange fora kickback from

  the loan proceeds. To intlate the size of these PPP loans,and the corresponding kickbacks,the

  conspirators relied on a variety of false statem ents, including by subm itting falsified bank

  statem entsand payrolltax form s. Forexam ple,the conspiratorsused nearly identicalversionsof

  thesam e fabricated bank statem ents,recycled in the PPP applicationsform ultiplecom panies,w ith

  m inorchanges.

                The conspirators in the schem e planned or prepared at least 90 fraudulent

  applications,m ostofw hich were subm itted. Based on the evidence investigators have reviewed

  to date,CHS 2,Defendant,and theirco-conspiratorsapplied forPPP Ioansthatare togetherworth

  more than $34 m illion,with atIeastapproximately 42 ofthose loansapproved and funded fora
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 15




  totalofapproximately $17.6 million. Certain ofthose loan recipientsthen wired a kickback of
  varying am ounts, often approximately 25% of the fraudulent Ioan proceeds, to an account

  controlled by CHS 2.

                lam a SpecialA gentw ith the United States Departm entofthe Treastlty,lnternal

  RevcnueService,CriminalInvestigation('kIRS-CI'')andhavebeenemployedinthiscapacitysince
  N ovem ber20l8. lam presently assigned to the M iam iField O ffice. M y duticsasa SpecialA gent

  includetheinvestigation ofpossiblecriminalviolationsofthe lnternalRevenueCode(Title26of
  theUnited StatesCode),theBankSecrecyAct(Title31oftheUnitedStatesCode),andtheM oney
  Laundering Statutes (Title 18 ofthe United States Code). Igraduated from the Criminal
  InvestigatorTraining Program atthe FederalLaw Enforcem entTraining Center in M arch 2019

  and the SpecialA gent Investigative Techniques program atthe NationalCrim inallnvestigation

  Training Academ y in June 20l9. ln these two program s,Istudied a variety ofIaw enforcement

  tactics and crim inalinvestigatortechniques relating to tax and financialcrim es. Since becom ing

  an IRS-CISpecialA gent,Ihave personally investigated and assisted in investigations relating to

  the lnternalRevenue Laws and financialcrim es. Recently,Ihave been assigned to w ork with the

  U .S.DepartmentofJustice and otherIaw enforcem entpartners,including the FederalBureau of

  Investigation and the Sm allBusiness A dm inistration Office of InspectorG eneral,to investigate

  possible fraud associated w ith the stim ulus and econom ic assistance program s created by the

  federalgovernm entin response to the COV ID-l9 pandem ic.

                 The facts in this Affidavitcom e from m y personalobservations,m y training and

  experience,and inform ation obtained from otherm em bersof1aw enforcem entand from witnesses.




                                            Page 2 of 14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 15




   This Affidavitis intended to show m erely thatthere is suftscientprobable cause and doesnotset

   forth allofm y know ledge aboutthis m atter.1

                                        PRO BABLE CAU SE

   The Pavcheck Protection Prozram

          6.      TheCoronavirusAid,Relief,andEconomicSecurity('LCARES'')Actwasafederal
   Iaw enacted in oraround M arch 2020 and designed to provide em ergency financialassistance to

   the m illions of A m ericans w ho are suffering the econom ic effects caused by the COV lD-19

   pandem ic. One source ofreliefprovided by the CA RES A ctw asthe authorization offorgivable

   loanstosmallbusinessesforjobretentionandcertainotherexpenses,throughaprogram referred
   to asthePaycheck ProtectionProgram (%iPPP'').
                  In order to obtain a PPP Ioan, a qualifying business subm it-
                                                                              ted a PPP loan

   application,w hich was signed by an authorized representative of the business. The PPP loan

   application required the business (through its authorized representative) to acknowledge the
   program rulesand m ake certain affirm ative certifications in orderto be eligible to obtain the PPP

   loan.ln thePPP Ioan application(SmallBusinessAdministration ('$SBA'')Form 2483),thesmall
   business(through itsauthorized representative)wasrequired to provide,among otherthings,its:
   (a)average monthly payrollexpenses;and (b)numberofemployees.Thesefigureswereused to
   calculate the am ount of m oney the sm allbusiness w as eligible to receive under the PPP. In

   addition,businesses applying fora PPP Ioan were required to provide docum entation confirm ing

   theirpayrollexpenses.


   1      The conductand charges described in thisA ffidavitare partofa Iarger investigation that
   is being conducted in this D istrict and elsewhere. A s a result, not aIl num bered sources and
   anonym ousindividualsand entitiesare described in every filing. Ihave included in thisA ffsdavit
   only those individualsand entities Ihave deem ed necessary to explain the particularfactssetforth
   here.


                                              Page 3 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 15




                 A PPP Ioan application w as processed by a participating lender. If a PPP Ioan

   application was approved,the participating lender funded the PPP Ioan using its ow n m onies.

   W hile itwasthe participating lenderthat issued the PPP loan,the loan was l00% guaranteed by

   the SBA . Data from the application,including information aboutthe borrower,the totalam ount

   ofthe loan,and the Iisted num berofem ployces,w as transm itted by the lenderto the SBA in the

   course ofprocessing the Ioan.

                 PPP loan proceedsw ere required to be used by the business on certain perm issible

   expenses payrollcosts,intereston mortgages,rent,and utilities. The PPP allowed the interest

   and principalon the PPP loan to be entirely forgiven ifthe business spentthe loan proceeds on

   these expense item sw ithin a designated period oftim e and used a defined portion ofthe PPP loan

   proceedson payrollexpenses.

   FinancialInstitutions

          10.     ThisA ffsdavitreferencestsnancialinstitutionsthatare headquartered in the United

   Statesand insured by the FederalD epositInsurance Corporation,including Bank l,Bank 3,Bank

   5,Bank 6,and Bank 7.

   TheSchem e to O btain FraudulentPPP Loans

                  On oraboutM ay l3,2020,Phillip J.Augustin (ûiAugustin'')and CHS 2 worked
   togetherto subm ita fraudulentPPP loan application on behalfofa com pany owned by A ugustin.

   Augustin submitted a PPP loan of$84,5l5 to a federally insured bank (hereinafterûûBank 3''),
   through a third-party company processor (hereinafter 'sBank Processor 1'1). The application
   included bank statem entsthatareclearforgeries,and CH S 2 hasadm itted thatthe application was

   based on docum entsthathe falsified forAugustin.




                                             Page 4 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 15




          12.    Follow ing the successofthatinitialfraudulentPPP application,Augustin and CHS

  2 began to work on obtaining m ore and larger PPP loans forA ugustin's associates and others,

   generallyforseveralhundredthousanddollarsforeach Ioan,uptoasmuchasapproximately $1.24
   m illion.

                 On June 25, 2020, investigators arrested CHS 2 and another person now

   cooperatingwiththe investigation (SSCHS 3'')and executed search warrantsattheirresidences.
   Follow ing theirarrests,C HS 2 and CHS 3 chose to cooperatew ith the investigation in the hope of

   obtaining favorable consideration in connection w ith their pending charges. CHS 2 was

   interview ed on that day, and has continued to cooperate with the investigation after obtaining

   counsel. CHS 3 has also been interviewed num erous tim es and has continued to cooperate with

   the investigation after obtaining counsel. M ost of the statem ents related herein have been

   corroborated by records obtained from third parties or recovered from CH S 2's and CHS 3's

   respective electronic devices.

                  Based on the evidence investigators have reviewed so far,CH S 2 and A ugustin

   collectively coordinated applicationsforIxlàlàloansthataretogetherworth morethan $34 m illion

   dollars.TheevidencealsoshowsmanymorePPP Ioanswereattemptedbutrejectedbybanksor
   their partners, or w ere planned and prepared, but not subm itted before CHS 2's arrest. The

   evidence suggests that all or nearly aIIof those loan applications were fraudulent, including

   Defendant's loan application.

                  Investigators have obtained m any other PPP loan applications that CH S 2 has

   adm itted hesubm itted aspal4 ofthisschem e,based on falsified docum ents,and havealso obtained

   draftdocum ents used orintended to be used in those applicationsorothers. These applicationsall

   follow the sam e pattern of fraud m any w ith obviously counterfeit February 2020 bank



                                             Page 5 of 14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 15




  statements,and al1with fabricated IRSForms 941(titled,kcEmployer's Quarterly FederalTax
  Return-')withthesameindiciaoffraud found inAugustin'sinitialapplication butgenerallywith
  even larger innated payrollnum bers,thusyielding m uch Iargerloans.2 CHS 2 has explained to

  investigators thatthe figures in the Form s941 were the productofa form ula thatallowed him to

  startw ith atargetloan am ount,and then -iback into''the payrollfigureson the form . He explained

  how he used figuresthatwould produceanaveragem onthly payrollfor2019 that,w hen m ultiplied

  by 2.5,w ould yield the requested loan am ount. In turn,the num berofem ployees reported was

  chosen based on fsctionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight

  raise suspicion.

         16.    CH S 2 has also explained that he tried to use bank statem ents show ing that the

  com pany had a large balance. Because so few com panies had such a statem ent,and likely also

  because itwaseasierthan keeping track oftheirtrue statem ents,CH S 2 repeatedly subm itted near-

  replicasofthe sam e falsified bank statem ents. In particular,CHS 2 appears to have recycled one

  statem enteach from Bank l,Bank 6,and Bank 7. In recycling a statem ent,CH S 2 generally

  changed only the account num ber and the account holder's name and address,such thateach

  version ofthe statem enthad identicalfigures and line item sthroughoutthe statem ent.

                 A review ofrecords forbank accounts controlled by CHS 2 atBank 5 confirm ed

  CHS 2's adm issions thathe received num erous kickbacks,often of approxim ately 25% ofthe

  am ount of the Ioans,and that he regularly w ired A ugustin a share of thatkickback in the early

  stagesofthe scheme. CHS 2 explained thatthey were doing so m any loans by theend ofM ay that



  2      Som e loan applicationsalso included voided checks thatappearto be falsified,such as a
  purported check from a bank (KiBank 55-)thatappearsto have been produced on a computerand,
  asthe subjectlineofan emailtransmittingthevoidedcheck read,ticonvertedto PDFg,1''rather
  than a scan ofan authentic check.


                                            Page 6 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 15




   he changed course,instead w iring largerlum p sum s,collecting A ugustin'ssharesofthekickbacks

   form ultiple Ioans in one w ire.

                  lnvestigators are stillreceiving and analyzing records,butbased on a prelim inary

   analysis,asofAugust31,2020,investigatorshadidentifiedatotalofapproxim ately $2,367,765.82

   in transfersto CHS 2'saccountsfrom entitiesthateach obtaincd a sizablc PPP loan and thatw ere

   identified in the PPP Gles seized from CH S 2's and another co-conspirator's residences, as

   described below    orfrom individualsassociated w ith those entities.

          l9.     The PPP Ioans identified above as im plicated in the foregoing kickback paym ents

   to CH S 2 represent only a fraction of the overallschem e. ln executing search w arrants atthe

   respective residences of CHS 2 and CHS 3,federalagentsfound stacks ofpaperprinted outand

   organized by entity,containing an iiintake form ,''fabricated Form s 94l,or both foreach entity.

   The intake fonns contained Gelds forthe inform ation needed to fabricate the docum entsand f5ll

   outotheraspectsofthePPP application:identif#inginformationabouttheownerandcompany,
   asw ellasbank accountinform ation forreceiving the loan. A section atthe end m arked ûûBELOW

   IS OFFICE USE ONLY''included blank fieldsforthe kiNumberofEmployeesg,l''itM onthly
   PayrollExpensel,l''and SSSBA Loan Pre-ApprovalAmount.'' Between CHS 2'sand CHS 3's
   residences,investigatorsseized paperfilesforPPP Ioanapplicationsforapproxim ately 80different

   entities.

          20.     Data obtained from the SBA show ed additional PPP loan applications from

   additional entities that text m essage and em ail records show had been referred to CHS 2 by

   m em bers ofthe conspiracy.

                  According to CHS 3,he m etDEN TON through unrelated businessventuresin early

   2020. CH S 3 subsequently contacted DEN TON regarding the PPP conspiracy described above.



                                             Page 7 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 15




  The FraudulentPPP Loan D isbursed to D EN TON '
                                                S Comnanv:Em erald Jade Solutions.Inc.

                A ccording to California'sSecretary ofState website,Em erald Jade wasestablished

  asa California corporation on oraboutDecem ber 1l,2013. D EN TON is Iisted asthe com pany's

  ChiefFinancialO fficerand D irector. Em erald Jade has notm ade any fslings w ith the California

  Secretary ofState since 2019 and its status is Iisted as ttsuspended-'on California's Secretary of

  State website. The m ailing address of Em erald Jade included on California's Corporations

  Division website isthe sam eaddressthatappeared on D ENTON 'SCalifornia Departm entofM otor

  V ehicles records at the tim e DENTON subm itted,or caused the subm ission of,the PPP loan

  application forEm erald Jade.3

                 On oraboutJune l,2020,DENTON sentCHS 3 a com pleted version ofthekiintake

  form''from DENTON'Semailaddressof'kcindi@ emeraldjadesolutions.com.''UnderthePersonal
  Inform ation heading, DENTON included her social security num ber and date of birth, and

  DENTON usedtheemailaddressStcindi@ emeraldjadesolutions.com''andthephonenumber949-
  633-2618 (DENTON also used both thisemailaddressand thisphone numberto communicate
  with CHS 3in connection with thefraudulentPPP Ioan forEmerald Jade).
         24.     On oraboutJune 2,2020,a PPP loan application package on behalfof Em erald

  Jadewaselectronically subm itted to Bank 3 through Bank Processor1. lnternetprotocol(b%IP'')
  session records from Bank Processor l forthe Ioan application show thata com puterw ith an IP

  address(ending in l70)associated with CHS 2's residence in Broward County,Florida,logged
  into the Emerald Jade loan accounton oraboutJune 2,2020. The session recordsalso revealfour

  additionalIoginsby the sam e IP address(ending in 170)on thesame day,and two Ioginson or


  3      D EN TON updated her records w ith the California Departm ent of M otor Vehicles in
  A ugust 2020;the updated address on DEN TON 'S Departm ent of M otor Vehicles record is the
  addressin which DEN TON currently residesin Eastvale,California.

                                            Page 8 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 15




    aboutJune3.2020by acomputerwith an IP address(ending in l52)associatedwith DENTON'S
    residence. The sessionrecordsshow threeadditionalIoginsby the IP address(ending in l52)
    associated w ith D EN TON 'S residence. Records for DEN TON 'S account at Bank 7 show that

    D EN TON also usedthe IP addressending in l52 to accessD EN TON 'Saccountonline and conduct

    online transfers.

                  Theloanapplicationpackageincluded,amongotherdocuments:(1)fourpurported
    Form s941foreach quarterof2019 in the name ofEmerald Jade;(2)a purported company bank
    statementforEmerald Jade from Bank 7;and (3)a BorrowerApplication Form fora PPP loan
    requestof$491,310forEmerald Jadebaseduponapurported averagemonthlypayrollof$196,524

    for24 employees(the'ûPPP Application Form'').
           26.    The purported Form s 94 I subm itted w ith Em erald Jade's PPP loan application

    package show quarterly payrollof over $589,574.04 each quarter,for 24 employees. That
    quarterly payrollfsgure yielded the PPP Ioan application'sûûA verage M onthly Payroll''figure of

    $196,524,which determinedthe$491,3l0amountoftheIoan.EachForm 94lwassigned byhand
    with the nam e élcindi Denton''as the com pany ow ner,and also listed ûûcindi Denton''as the
    com pany'sdesignee and asa 'ipaid Preparer,''although DEN TON isnota paid tax preparer.4

                   The purported Form s 94l subm itted w ith Em erald Jade's PPP loan application

    package follow the sam e style and pattern,including the indicia offraud,asthe m any otherForm s

    94 l thatCHS 2 acknow ledged thathe helped create and subm it in the course ofthe scheme,as




             CH S 2 adm itted during interview s with Iaw enforcem entthatC HS 2 signed m any ofthe
    Form s941included in the PPP applications. The signatureon Em erald Jade'sForm s94l included
    w ith itsPPP applicationsresem blesa signature thatCH S 2 identified as one thatCHS 2 forged.


                                             Page 9 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 15




  described above.s The purported Form s 94 lincluded the contactinform ation and identifiersthat

  DEN TON had included on the tûintake form ''thatDEN TON em ailed to CHS 3.

                 M oreover.lRS recordsshow thatEm erald Jade did not,in fact,file any Form s94l

  for any quarter of 20 l9 or the first quarter of 2020. Likew ise, State of California Labor and

  W orkforce Developm entA gency recordsdem onstrate thatEm erald Jade hasnotfiled to w ithhold

  Californiaemploymenttaxesfor2018,20l9,orQuarters 1and 2 of2020.
         29.     The purported com pany bank statem entforEm erald Jade subm itted w ith its PPP

  loan application package,which w as subm itted in electronic form atas a PD F,is a clearforgery.

  First,itpurportsto be a February 2020 bank statem entfrom Bank 7,
                                                                  'how ever,based upon bank

  recordsfrom Bank 7,the statem entforthe actualEmerald Jade Bank 7 accountisdissim ilarfrom

  the PD F statem entattached to thePPP application.Second,according to the PDF f5le iûproperties,''

  the February 2020 statem entwas created using i'PDFFILLER,''a program used to editelectronic

  PDF files,and w asklm odified using i'I-ext.'- The m etadata showsthe f5le w as created on orabout

   M ay 30,2020 and m odified on oraboutJune 2,2020. Third,the statem entis a recycled version




          A s noted above,D EN TON w as Iisted asboth ow nerand paid preparer. D ozensofother
   Form s 94l subm itted in this scheme evidence the sam e error. CH S 2 has adm itted thatthese
  documentssharethatfeaturebecausehemisunderstoodtheform,andhe(orsomeonefollowing
  his instructions) prepared the Forms 941 at issue. The content of the forms also indicate
  falsification. Emerald Jade subm itted fouridentical94ls theform sinclude wage Gguresthatare
   identicaldownto thepenny inreported figures).Theyalso evidenceapattern ofpayrollspending
  thatislikely false:each ofthe quartersshow ssignificantincreasesfrom the firstto second to third
  m onth ofthe quarter. Foreach identicalform ,the sam e figures are reported forthe tax liability
  incurred in the Grstm onth ofeach quarter,the sam e figure forthe second m onth ofeach quarter
  (increasedsubstantiallyfrom thefirstmonth),andthesamefigureforthethird monthofthequarter
  (increasedsubstantially from thesecondmonth).Theresultisthatthecompanyreportsaperfectly
  repeating cycleofascending payrollcostsw ithin each quarter. CH S 2 hasexplained thatthisw as
  due to a form ula he used,allocating differentpercentages ofthe quarterly payrolltax liability to
  each m onth ofeach quarter.


                                           Page 10 of 14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 15




   ofthe sam e falsifsed Bank 7 statem entused in otherfraudulentapplications subm itted as partof

   thisschem e.

                  The PPP A pplication Form required the borrowerto electronically initialand/or

    sign (via Docusign,as explained below)a number of Sicertifications,''including'
                                                                                  .(1)thatthe
    applicant business was in operation on February l5,2020 and had em ployees to w hom it paid

    salaries/payrolltaxesorpaid independentcontractors,asreported onFormts)1099;(2)thatthe
    funds w ould be used to retain w orkers,m aintain payroll,or m ake m odgage/interest/lease/utility

    paym entsasspecified by the PPP rule and thatunauthorized use could resultin chargesforfraud;

    and (3)thatthe information provided in theapplication,including in supporting documents,was
    'itrue and accurate in aIIm aterialrespects,'' and that m aking false statem ents could result in

    crim inalcharges.

                   Based on the false and fraudulent representations m ade in the PPP Application

    Form and supporting docum ents,Bank Processor 1approved the PPP loan application forEm erald

    Jade.Asexplained ingreaterdetailbelow,Bank3wiredapproximately$49l,310 inloanproceeds
    to Em erald Jade on oraboutJune 3,2020.

   R ecordsShow thatD EN TON Viewed and Sizned the Ppp Application Form

                   In connection w ith this investigation, law enforcem ent obtained records from

    Docusign pursuantto 18 U.S.C.j 2703(d). Based on a review ofthe records,law enforcement
    believesDEN TON signed the PPP application forEmerald Jade using Docusign.

                   Specifically,the Docusign records show that,on June 2,2020,at 9:42:25 a.m .,

    Bank ProcessorlsentthePPP Application Form to the Docusign user'ûc indiDenton''attheem ail

    address ikcindi@emeraldjadesolutions.com.''6 As mentioned above,DENTON used theemail


    6      Based on inform ation provided by CH S 3, theapplication wascreated by CH S 2.

                                              Page 11of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 15




   addressikcindi@emeraldjadesolutions.com''to communicatewith CHS 3 inconnection withthe
   fraudulentPPP loan forEm erald Jade.

                  Based upon these records from Docusign,it is reasonable to inferthatDENTON

   view ed the PPP Application Form on oraboutJune2,2020 at9:42:43 a.m .,and DENTON signed

   the PPP A pplication Form on oraboutJune 2,2020 at9:43:33 a.m .

   RecordsConfirm DEN TON 'SReceiptofthePPP Loan and FurtherDemonstrateDEN TON 'S
   Knowinz Participation in the Fraud

                     part of its investigation, Iaw enforcem ent obtained bank records as wellas

   com m unicationsbetw een CHS 3 and DEN TON ,including textmessagesand emails provided by

   CH S 3 to law enforcem ent.

                  Bank records show thatEm erald Jade had an accountat Bank 7 ending in *7366

   ('iBank 7*7366'*).CustomerinformationfortheBank 7*7366accountshowsthatDENTON was
   the sole signatory on the accountand identifies DEN TON 'S title as 'ksecretary.'' Based on m y

   review,the signature on thisaccountappearsto m atch the signature on the PPP Ioan application.

                  On oraboutJune2,2020,CH S 3 sentatextm essage rem inding D EN TON to check

   her em ail and D EN TON responded,             do. Thank            Later that day, from the

   cindi@ emeraldjadesolutions.com account,DENTON forwarded an emailto CHS 3 with the
   subject,ilYourPPPfundsareontheway.''
                  The next day,the Bank 7 *7366 account received via bank w ire approxim ately

   $491,310 in loan proceeds from Bank 3 as a result of Emerald Jade's fraudulent PPP Ioan
   application.

           39. On oraboutJune 4,2020,DENTON wired an approximately $98,262 kickback
   paym ent,which equaled approxim ately 20 percentofthe proceeds of Em erald Jade's PPP loan,

   from the Bank 7 *7366 accountto an accountatBank 7 controlled by CHS 3. Two w eeks Iater,


                                           Page 12 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 14 of 15




       on oraboutJune l6,2020,DENTON sentCH S 3 an invoicepurporting to show thatEm erald Jade

       owedCHS 3$98,000forconsultingservices CH S 3 hastold Iaw enforcem entthatDENTON told
                                                   .



       him he needed to sign the docum entand thathe recognizesthe num beras the kickback paym ent

       thatD EN TON m ade to him forthe Ioan.

                     Based on m y review ofthe bank records discussed above, D EN TON has spenta

       significantam ountofthe rem aining PPP loan proceeds. Between on oraboutJune4, 2020 and on

   oraboutJune 26,2020,in addition to the w ire to CH S 3, D ENTON sentadditionalwirestotaling

   approximately $175,860,including a $150,000 wire to a personalchecking accountat Bank 7
   ending in 6999. M oreover, itdoes notappearthatany ofthe proceedsofthe PPP loan were used

   for legitimate business expenses or payroll related expenditures to any em ployee other than

   DENTON herself.

                    Law enforcem entobserved video surveillance from Bank 7 thatshow s DENTON

   conducting cash w ithdraw alsata Bank 7 location on oraboutJune4, 2020 and June 8,2020. The

   cash withdrawalswereeach intheamountof$9,900.
   4Recorded Callwlth CHS 3 ContlrmsDEN TON 'SA-at/w/'ltzParticipation in theFraud
   ,


                    As partof the investigation,and at law enforcem ent's direction, CH S 3 placed a

   controlled callto D ENTON on or aboutJuly 2, 2020,by calling the ntlm ber he had previously

   used to textm essagew ith D EN TON . During the call,D EN TON said thatD EN TON used the PPP

   loan fundsto pay 'kbills,''including ûûcreditcardsand carsand rentsand a1Ithatkind ofstuff.''CH S

  3 asked DENTON how m any em ployees w ere included on Em erald Jade's PPP application.

  DEN TON stated,%:W e only have one paid em ployee.'- CHS 3 responded,kklunderstand thatbut

  you know thatwe bullshitted and said you had, like,20,so you gotta help m e here.'' D EN TON

  replied, :tOh,God    . . .   I don't know how to do that, l don't know what you w ant m e to do.''



                                               Page 13 of14
Case 0:21-cr-60171-RS Document 1 Entered on FLSD Docket 03/16/2021 Page 15 of 15




                                                                        ()I)N-I-
                                                                               ()N




                                           (-f)N (7l.t.
                                                      !SI()N




            Fl.JRTH ER Yt)lJR A FFl4N'T SAY ETH NAU,fx
                                                     vHT.


                                                       Sarah (Cx
                                                               ,t
                                                                )n10n
                                                               ..

                                                       Spccialz'Ngent
                                                       IItS-C l


     A ttestcd to by theapplicantin accordancc
     yvith thercquircnlcntsofFcd.R.C-rin' l.P.4.l
     by . 'Ae.o11tllis1(. yofMlarch,2021,
     at           )v -#.z.)s z-

     HONORA LE PATRICK M .IIUNT
     UN ITED STATES M AGISTRATE JUDGE
